The judgment of the court was pronounced by
Eustis, C. J.
This case does not differ from that we have just decided. The suit is for the recovery of.another portion o'f the land granted to the Tears., and the title of the defendant and'his possession is that of the defendants in the other case. As we have the whole evidence before ¡us,-it becomes unnecessary to decide on the bills of exception.
There was judgment for the plaintiff, and we have'been called upon to change the judgment against the warrantors, and allow $1,000 for the fruits and revenues, and $200 for counsel fees. Under the evidence we do not feel ourselves authorised in making any change in the judgment. We should not have allowed interest from the institution of the suit, but the warrantors have not asked that the judgment be altered in the court 'below nor in this court. Grailhe v. Hown, 1 Ann. Rep. 140. Judgment affirmed.